Title: To Alexander Hamilton from Nicholas Low, 27 June 1793
From: Low, Nicholas
To: Hamilton, Alexander



New York 27. June 1793
Dear sir

The Quarterly Meeting of the Directors of the Society for estg. usef. Manuf. is postponed from the first to the Third Tuesday in July. The Meeting will therefore be held at Paterson on the 16 of July. You talked of meeting us and I hope therefore to have the Pleasure to see you there. Will you take the Trouble of communicating to Major L’Enfant the above Circumstance—probably he may accompany you to Paterson. Mr. Colt is going on wonderfully well with the new Project of Aqueduct—and I am in Hopes the thing will at last succeed. I am very Truly
yours &ca. &ca.

Nichs Low

